Citation Nr: 1342177	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the deceased service member's discharge from active military service is a bar to the attainment of veteran status and, therefore, to the receipt by his surviving spouse of Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The deceased service member served on active duty from March 1988 to August 1989.  The deceased service member died in July 2006.  The appellant is the deceased service member's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that administrative decision, the RO determined that the deceased service member's discharge in August 1989 was dishonorable due to his own willful and persistent misconduct; thus, it was a bar to the appellant's basic eligibility of VA benefits.  The appellant appealed this decision to the Board. 


FINDINGS OF FACT

1.  The deceased service member began service in March 1988 and was discharged in August 1989 under conditions other than honorable.

2.  The actions that led to the deceased service member's discharge from service, include being absent without official leave (AWOL); Article 92, disobeying a lawful order; and, Article 112A, wrongful use of controlled substance constituted willful and persistent misconduct; the deceased service member was not insane at the time of the offenses.

3.  In an April 2008 decision, the Department of the Navy, Board For Corrections of Naval Records, affirmed the deceased service member's August 1989 character of discharge upgrade to under honorable conditions.


CONCLUSION OF LAW

The character of the deceased service member's service is a bar to the appellant's award of VA benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  In this case, undisputed facts render the appellant ineligible for the claimed benefit.  Moreover, there is no additional evidence that would substantiate the claim.  Therefore, the notice and duty to assist provisions are not applicable in this case. 

II. Laws and Regulations

The deceased service member's surviving spouse filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits in August 2006.  The month before the deceased service member had filed a claim for service connection for posttraumatic stress disorder (PTSD), depression, alcoholism, neurological disorders, and exposure to radiation while in service; however, VA did not receive his claim until after his death.  In the appealed October 2006 administrative decision, the RO determined that the deceased service member's discharge in August 1989 was dishonorable due to his own willful and persistent misconduct. 

Only Veterans and the surviving spouse, child(ren), or parent(s) of a Veteran are eligible to receive pension, compensation, and dependency and indemnity compensation benefits.  38 C.F.R. §§ 3.3, 3.4, 3.5.  A Veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable." 38 C.F.R. § 3.1(d); see also 38 U.S.C.A. § 101(2). 

A discharge or release is considered to have been under dishonorable conditions if an undesirable discharge was accepted to escape trial by general court-martial. 38 C.F.R. § 3.12(d).  A discharge or release also is considered to have been under dishonorable conditions if it was issued because one of the following offenses was committed: (1) mutiny or spying; (2) an offense involving moral turpitude, including conviction of a felony; (3) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty; and (4) willful and persistent misconduct.  Id.  This last offense includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct but excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445, 448   (1995). 

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action. 38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The simple drinking of alcoholic beverages also is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2) . However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect is considered willful misconduct.  Id.  As it prevents attainment of Veteran status, a discharge due to one of the reasons specified in 38 C.F.R. § 3.12(d) is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(b).  An exception exists, however, for a person who is found to have been insane at the time he committed the acts precipitating his discharge or release.  Id. 

III. Analysis

The appellant seeks to have her deceased husband's discharge upgraded to honorable conditions; thus, it would not serve as a bar to the attainment of deceased service member status and, therefore, to the receipt by his surviving spouse of VA benefits.  The appellant contends, in numerous written statements submitted to VA during the course of this appeal, her husband developed psychological problems in service after a fire aboard the U.S.S. FLASHER when he was ordered to close the door of a burning reactor room on his two best friends.  Thus, she maintains 
the deceased service member's offenses during service were the result of a mental disability and/or psychiatric trauma sustained as a result of his service in Vietnam. The appellant submitted an internet article that listed a sampling of nuclear propulsion accidents aboard United States Navy vessels, to include, but not limited to, an accident aboard the USS FLASHER (SSN 613) on July 1, 1989.  

The deceased service member's discharge is listed as under other than honorable conditions on his DD Form 214 by reason of "MISCONDUCT-DRUG ABUSE (USE).  Service personnel records show that during the summer of 1989 the "Deceased service member" was charged with violations of the following provisions of the Uniform Code of Military Justice (UCMJ):  (i) June 1989, Article 112A, wrongful use of controlled substance (two (2) positive urinalyses for amphetamine/methamphetamine, cocaine and marijuana)); (ii) July 1989, Article 86, absent without leave; Article 92, disobeying a lawful order; and, (iii) July 1989, possession and use of amphetamine/methamphetamine, cocaine and marijuana).  He was discharged in August 1989.  These records do not show that the "Deceased service member" served aboard the USS FLASHER during his period of active military service. 

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses.  In order for a person to be found to have been insane at the time of committing an in-service offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of a deceased service member's benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  VAOPGCPREC 20-97 (May 22, 1997), 62 Fed. Reg. 37,955 (1997).

The evidence does not establish that the deceased service member was insane when he committed any of the above-cited offenses as a result of having PTSD from a fire-related incident aboard the USS FLASHER during military service.  The deceased service member's service personnel records do not confirm that he served aboard the USS FLASHER.  He served aboard the USS SAN ONORFE (ARD-30) from February 1, 1989 to August 23, 1989.  These same reports do not show that the deceased service member was mentally defective, deranged, or abnormal at the time of his in-service offenses.  In fact, when examined for service discharge in August 1989, the deceased service member was found to have been psychiatrically normal.  At service separation in August 1989, the deceased service member was found to have been psychiatrically "normal."  (See August 1989 service separation examination report).  On an August 1989 Report of Medical History, he denied having had frequent trouble sleeping; depression or excessive worry; loss of memory; and, nervous trouble.  He indicated that he was in "Good Health and Taking NO medications."  

To the extent that the appellant has attached significance to the fact that the deceased service member was seen for treatment for depression during service in June 1989 and was diagnosed with PTSD after service in 2006, the record does not establish any connection between the two.  In fact, the June 1989 service treatment record shows that the deceased service member was diagnosed with possible depression (italics added for emphasis) with significant weight loss.  This same report also shows that the deceased service member reported having constant thoughts of returning to home to his family and friends, and that he had gone absent without leave for four (4) days one (1) week previously because he wanted to be discharged from the Navy.  It was noted that the deceased service member had applied for leave, but that he had been denied.  As noted in the preceding paragraph, the deceased service member's service treatment records do not show that he was mentally defective, deranged, or abnormal at the time of his in-service offenses.  In fact, during his lifetime, the deceased service member conceded that his drinking of alcohol beverage had heavily increased after an incident with the death of two (2) fellow servicemen during service.  (See November 2005 report, prepared by the Family Resource Center).  

The appellant has submitted internet articles on the symptoms of PTSD and the problems faced by service members who received other than honorable discharges trying to seek benefits.  As these reports, however, do not contain information specific to the deceased service member's period of service, they are not relevant to the appellant's claim.  As such, the deceased service member's discharge in August 1989 is considered a discharge under other than honorable conditions pursuant to 38 C.F.R. § 3.12(d) (4), and insanity is not an applicable defense in this instance.

In April 2008, the Department of the Navy, Board of Corrections for Naval Records (BCNR) upheld the decedent's other than honorable discharge.  The BCNR reported that after careful and conscientious consideration of the entire record, that it found the evidence submitted to have been insufficient to establish the existence of probable material error or injustice in the deceased service member's case.  The BCNR report the decedent's in-service offenses, which are consistent with those previously reported herein.  The BCNR concluded that it had considered factors such as the deceased service member's youth, disability, post-service conduct, lack of counseling and the appellant's contention that he had symptoms of PTSD, but that they were insufficient to warrant recharacterization of his discharge given his repeated involvement with illegal drugs.  The BCNR further concluded that there was no indication that the decedent did not know right from wrong or that he had been unable to adhere to the right, nor was there any credible evidence to show that he had suffered from PTSD.  (See BCNR's August 2008 report).  As the BCNR concluded that the deceased service member's discharge could not be upgraded, the under than honorable discharge stands and remains a bar to the appellant's basic eligibility of VA benefits. 


ORDER

The deceased service member's character of service is a bar to the appellant's basic eligibility of VA benefits; the appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of "Deceased service member"s Affairs


